185 F.2d 436
STEWARTv.STEWART.
No. 10555.
United States Court of Appeals District of Columbia Circuit.
Argued October 19, 1950.
Decided November 2, 1950.

Rolland G. Lamensdorf, Washington, D. C., with whom Jesse B. Messitte, Washington, D. C., was on the brief, for appellant.
Harry L. Ryan, Jr., Washington, D. C., for appellee.
Before WILBUR K. MILLER, WASHINGTON and GRONER (retired), Circuit Judges.
PER CURIAM.


1
The divorce statutes in effect in the District of Columbia prohibit the granting of a decree of divorce to any person not a bonafide resident of the District for one year preceding the filing of his complaint. And we have said the word "residence" means domicile. Downs v. Downs, 23 App.D.C. 381. The only question in this case is whether plaintiff-appellee has sustained this burden. Two of the judges of the District Court who saw the witnesses and heard the testimony during different phases of the case were each of opinion that appellee's evidence fully satisfied the statutory requirement. In such circumstances we have said time and again that the trial court's finding has a weight similar to that of the verdict of a jury and will not be disturbed on appeal unless a mistake of judgment is so apparent as to demand a reversal. Frazier v. Frazier, 61 App.D.C. 279-280, 61 F.2d 920. This is not the case here. See also 52(a), Federal Rules of Civil Procedure, 28 U.S.C.A.


2
Affirmed.